Citation Nr: 0432876	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  98-17 919A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Ramon E. Irigoyen, Claims 
Agent



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



REMAND

The veteran served on active duty from July 1983 to July 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

This case was remanded by the Board in July 2000 for 
consideration of additional evidence.  More recently, a 
medical opinion from the veteran's VA psychiatrist and an 
independent VA medical opinion were associated with the 
claims file.  As the veteran has specifically declined to 
waive RO review of this new evidence, the Board has no choice 
but to again remand the claim.

A motion to advance this case on the Board's docket has been 
granted.  See 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the following actions:

1.  The RO should review the evidence 
submitted since the last Supplemental 
Statement of the Case (SSOC).

2.  If the benefit sought remain denied, 
the veteran and his representative should 
be provided with an SSOC.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
then be returned to the Board for further 
consideration, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

